             Case 2:20-cv-00863-RSL Document 11 Filed 08/07/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   SKULD SYNDICATE 1897 and THE                    )     Case No. 2:20-cv-00863-RSL
     STANDARD SYNDICATE 1884,                        )
10   UNDERWRITERS AT LLOYD’S,                        )     ORDER GRANTING STIPULATED
     LONDON subscribing to Policy                    )     MOTION TO EXTEND STAY
11   B0621MICEF000116,                               )     PENDING MEDIATION
                                                     )
12                                    Plaintiffs,    )
                                                     )
13          v.                                       )
                                                     )
14   ROLLS-ROYCE MARINE NORTH                        )
     AMERICA, INC., a Delaware Corporation,          )
15                                                   )
                                    Defendant.       )
16                                                   )
                                                     )
17

18          THIS DAY THIS COURT considered the parties’ Stipulated Report on Mediation and
19   Stipulated Motion to Extend Stay Pending Mediation (ECF No. 10). The Court finds there is
20   good cause to extend the stay in this case to allow the parties an opportunity to complete a second
21   day of mediation.
22          IT IS THEREFORE ORDERED AND ADJUDGED:
23          1.      The Parties’ Stipulated Motion to Extend Stay Pending Mediation is GRANTED.
24          2.      The case is STAYED until September 30, 2020, pending resolution of the parties’
25   continued mediation, currently scheduled for August 19, 2020.
26          3.      No case schedule shall issue, and no trial date shall be set.
27
     ORDER GRANTING STIPULATED MOTION TO EXTEND                                    LANE POWELL PC
                                                                            1420 FIFTH AVENUE, SUITE 4200
     STAY PENDING MEDIATION - 1                                                      P.O. BOX 91302
                                                                               SEATTLE, WA 98111-9402
                                                                             206.223.7000 FAX: 206.223.7107
             Case 2:20-cv-00863-RSL Document 11 Filed 08/07/20 Page 2 of 2




 1          4.      Within 10 days of the completion, cancelation, or rescheduling of the mediation,

 2   the parties will file a joint status report with the Court explaining if this matter has resolved or

 3   requesting appropriate relief.

 4
            Dated this 7th day of August, 2020.
 5

 6
                                                   A
 7                                                 Robert S. Lasnik

 8                                                 United States District Judge

 9
            Presented by:
10

11    s/Katie Smith Matison                             s/Jason M. Kettrick (email authorization)
      Katie Smith Matison, WSBA No. 20737              Jason M. Kettrick, WSBA No. 35459
12    Per D. Jansen, WSBA No. 49966                    Rory D. Cosgrove, WSBA No. 48647
      Aaron Schaer, WSBA No. 52122                     Sommer B. Clement, WSBA No. 31497
13
      LANE POWELL PC                                   CARNEY BADLEY SPELLMAN, P.S.
14    1420 Fifth Avenue, Suite 4200                    701 5th Avenue, Suite 3600
      P.O. Box 91302                                   Seattle, WA 98104-7010
15    Seattle, WA 98111-9402                           Phone: 206-622-8020
      Phone: 206-223-7000                              Fax: 206-467-8215
16    Fax: 206-223-7107

17    Attorneys for Plaintiffs:                        Attorneys for Defendant:

18    SKULD SYNDICATE 1897 and THE                     ROLLS-ROYCE MARINE NORTH
      STANDARD SYNDICATE 1884                          AMERICA, INC.
19

20

21

22

23

24

25

26

27
     ORDER GRANTING STIPULATED MOTION TO EXTEND                                    LANE POWELL PC
                                                                            1420 FIFTH AVENUE, SUITE 4200
     STAY PENDING MEDIATION - 2                                                      P.O. BOX 91302
                                                                               SEATTLE, WA 98111-9402
                                                                             206.223.7000 FAX: 206.223.7107
